Citation Nr: 1243603	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  07-29 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington
		

THE ISSUES

1.  Entitlement to service connection for atrial fibrillation, to include as secondary to diabetes mellitus.

2.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to October 1971 and from June 1975 to August 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Seattle, Washington (RO).  This case was remanded by the Board in February 2011 for additional development.


FINDINGS OF FACT

1.  The preponderance of the competent evidence of record is against a finding that the Veteran's currently diagnosed hypertension is related to service or to a service-connected disability.

2.  The preponderance of the competent evidence of record is against a finding that the Veteran's currently diagnosed atrial fibrillation is related to service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active service, nor is it proximately due to, or aggravated by, a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012).

2.  Atrial Fibrillation was not incurred in or aggravated by active service, nor is it proximately due to, or aggravated by, a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in March 2006, October 2006, June 2010, and April 2011.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claims.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).

Service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310(a) (2012).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by a service connected disability or aggravated by a service connected disability.  38 C.F.R. § 3.310(a) (2012); Allen v. Brown, 7 Vet. App. 439 (1995).  The determination as to whether the requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999).

Alternatively, service connection may be awarded for a chronic disability when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  38 C.F.R. § 3.303(b) (2012); Savage v. Gober, 10 Vet. App. 488 (1997).  For certain chronic disorders, including hypertension and cardiovascular-renal disease, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).

Hypertension

The Veteran's service medical records are negative for any diagnosis of hypertension.

After separation from service, an August 2003 private medical report gave a diagnosis of pre-hypertension.  The medical evidence of record shows that pre-hypertension and/or hypertension have been consistently diagnosed since August 2003.

In a January 2010 letter, a VA physician stated that diabetes can result in renovascular disease which was one of the secondary causes of hypertension.  The physician stated that if there was any evidence of renovascular disease then the physician would argue that the Veteran's hypertension may be related to his diabetes.  However, the examiner noted that no evidence was presently seen of renovascular disease in the Veteran's chart.  The physician stated that a renal ultrasound would be helpful with that determination, as a small kidney would raise the suspicion of renovascular disease.

A May 2011 VA hypertension examination report noted the Veteran's reported history and relevant medical records.  Following a physical examination and diagnostic testing, including a renal ultrasound, the diagnosis was essential hypertension, adequately controlled, with no evidence of renovascular disease.  The examiner opined that the Veteran's hypertension was primary hypertension which was not due to his diabetes mellitus.  The opinion stated that there was no evidence to substantiate that the Veteran's diabetes mellitus had aggravated his hypertension beyond its natural course.  The opinion was based on a review of the claims file, the Veteran's history, the physical examination, and a review of the medical literature.  The rationale for the opinion was that the Veteran's hypertension either arose contemporaneously with, or slightly preceded, his diabetes mellitus.

The Board finds that the preponderance of the competent evidence of record is against a finding that the Veteran's currently diagnosed hypertension is related to service or to a service-connected disability.  The Veteran's service medical records are negative for any diagnosis of hypertension.  While the medical evidence of record shows that the Veteran has a current diagnosis of hypertension, there is no evidence of record that hypertension was diagnosed prior to August 2003, approximately 23 years after separation from service.  A prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulted in any chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Mense v. Derwinski, 1 Vet. App. 354 (1991).

In addition, the preponderance of the competent medical evidence of record demonstrates that the Veteran's currently diagnosed hypertension is not related to service or to a service-connected disability.  The only medical opinions of record which discuss the etiology of the Veteran's hypertension are the January 2010 letter from a VA physician and the May 2011 VA hypertension examination report.  However, the January 2010 letter stated that diabetes, in general, can result in renovascular disease which, in turn, is a secondary cause of hypertension.  Such a statement is simply a general etiological statement and does not provide any insight into the specific case at hand, namely whether the Veteran's hypertension was caused or aggravated by his diabetes mellitus.  Therefore, that statement is not an etiological opinion with respect to the Veteran's hypertension claim, but a statement of general medical principles and possibilities.  Libertine v. Brown, 9 Vet. App. 521 (1996); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition, while the examiner stated that the presence of renovascular disease would give the physician cause to argue that the Veteran's hypertension may be related to his diabetes, the physician also specifically stated that no evidence of renovascular disease was seen in the Veteran's medical records.  Furthermore, the May 2011 VA hypertension examination report specifically stated that diagnostic testing, including a renal ultrasound, demonstrated that the Veteran did not have renovascular disease.  Therefore, the January 2010 letter does not provide a competent medical opinion which relates the Veteran's currently diagnosed hypertension to service or to a service-connected disability.

In contrast, the May 2011 VA hypertension examination report was provided following a complete physical and diagnostic examination, a comprehensive review of the claims file, consideration of the Veteran's statements and submitted evidence, and a review of medical literature.  That opinion stated that the Veteran's hypertension was not due to his diabetes mellitus nor was there was evidence that it had been aggravated beyond its natural course by his diabetes mellitus.  That opinion was specifically based on medical literature, the physician's training and experience, examination, and the Veteran's medical history.  Accordingly, the Board finds that the May 2011 VA medical opinion warrants much higher probative and persuasive weight.  Prejean v. West, 13 Vet. App. 444 (2000).

The Veteran has also submitted internet articles regarding medical studies which discussed a relationship between herbicide exposure and hypertension.  As those articles do not apply medical principles regarding causation or etiology to the facts of the Veteran's individual case, they do not provide competent evidence that the Veteran's currently diagnosed hypertension is related to service or a service-connected disability.  Sacks v. West, 11 Vet. App. 314 (1998); Libertine v. Brown, 9 Vet. App. 521 (1996).  In addition, while the articles could provide support for a claim under certain circumstances, to do so they must be combined with an opinion of a medical professional.  Sacks v. West, 11 Vet. App. 314 (1998).  In this case, there are no medical opinions of record which discuss the articles submitted by the Veteran.  Accordingly, the internet articles submitted by the Veteran do not provide competent evidence relating his currently diagnosed hypertension to service or to a service-connected disability.

Under certain circumstance, lay evidence can be competent and sufficient to establish the etiology or diagnosis of a condition.  Davidson v. Shinseki, 581 F.3d 1313 (2009).  However, such etiological evidence is only competent to the extent that it relies on observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran does not claim that he experienced high blood pressure continuously since separation from service, and his statements are not competent to demonstrate that any symptoms he experienced in-service are related to his currently diagnosed hypertension, or that his hypertension was caused or aggravated by his service-connected diabetes mellitus.  Medical diagnosis and causation involve questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.  As he is not a physician, the Veteran is not competent to make a determination that any symptoms he experienced in-service are related to his currently diagnosed hypertension, or that his hypertension was caused or aggravated by his service-connected diabetes mellitus.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the Board finds that the preponderance of the competent evidence of record is against a finding that the Veteran's currently diagnosed hypertension is related to service or to a service-connected disability.  Furthermore, the evidence does not show that any hypertension manifested to a compensable degree within one year following separation from service.  Therefore, the Board finds that service connection for hypertension is not warranted.

The Board finds that the preponderance of the competent evidence weighs against the Veteran's claim for service connection for hypertension.  Therefore, the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Atrial Fibrillation

The Veteran's service medical records are negative for any diagnosis of any heart disorder.

After separation from service, a January 2006 private medical report stated that the Veteran had never been diagnosed with atrial fibrillation.  After physical examination and diagnostic testing, the impression was new onset atrial fibrillation.  The medical evidence of record shows that atrial fibrillation has been consistently diagnosed since January 2006.

In a January 2010 letter, a VA physician stated that, if diabetes resulted in coronary artery disease or cardiomyopathy, that heart disease could in turn result in atrial fibrillation.  The physician stated that if there was any evidence of coronary artery disease or cardiomyopathy then the physician would argue that the disorders would be related to the Veteran's diabetes and atrial fibrillation.  However, the physician noted that a stress test in 2006 was negative for ischemia.

A May 2011 VA arrhythmia examination report noted the Veteran's reported history and relevant medical records.  Following a physical examination and diagnostic testing, including a stress test, the diagnosis was atrial fibrillation, rate controlled, without evidence of ischemic heart disease or cardiomyopathy.  The examiner opined that the Veteran's atrial fibrillation was not due to or aggravated by the Veteran's diabetes mellitus.  The examiner stated that the Veteran's atrial fibrillation was multifactorial, and was due to his increasing age, obesity, chronic obstructive pulmonary disease, hypertension, and possible prior heavy alcohol use, all of which were known risk factors.  The opinion was based on a review of the claims file, the Veteran's history, the physical examination, and a review of the medical literature.  The rationale was that (1) statistical association is not causation; (2) the Veteran had not had a cerebrovascular accident or other complication that would demonstrate an aggravation of his atrial fibrillation beyond its natural progression; (3) the Veteran had multiple other risk factors for atrial fibrillation; and (4) the most recent large scale study demonstrated that diabetes mellitus caused an increased risk of atrial fibrillation for women, but not for men.

The Board finds that the preponderance of the competent evidence of record is against a finding that the Veteran's currently diagnosed atrial fibrillation is related to service or to a service-connected disability.  The Veteran's service medical records are negative for any diagnosis of a heart disorder.  While the medical evidence of record shows that the Veteran has a current diagnosis of atrial fibrillation, there is no evidence of record that hypertension was diagnosed prior to January 2006, over 25 years after separation from service.  A prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulted in any chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Mense v. Derwinski, 1 Vet. App. 354 (1991).

In addition, the preponderance of the competent medical evidence of record demonstrates that the Veteran's currently diagnosed atrial fibrillation is not related to service or to a service-connected disability.  The only medical opinions of record which discuss the etiology of the Veteran's atrial fibrillation are the January 2010 letter from a VA physician and the May 2011 VA arrhythmia examination report.  However, the January 2010 letter stated that diabetes, in general, can result in coronary artery disease or cardiomyopathy which, in turn, can cause atrial fibrillation.  That statement is simply a general etiological statement and does not provide any insight into the specific case at hand, namely whether the Veteran's atrial fibrillation was caused or aggravated by his diabetes mellitus.  Therefore, that statement is not a competent opinion showing that it is at least as likely as not that any atrial fibrillation was incurred in or aggravated by service or is due to or aggravated by any service-connected disability.  Libertine v. Brown, 9 Vet. App. 521 (1996); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition, while the examiner stated that the presence of coronary artery disease or cardiomyopathy would give the physician cause to argue that those disorders may be related to the Veteran's atrial fibrillation and his diabetes, the physician also specifically stated that a 2006 stress test was negative for ischemia.  Furthermore, the May 2011 VA arrhythmia examination report specifically stated that diagnostic testing, including a stress test, demonstrated that the Veteran did not have ischemic heart disease or cardiomyopathy.  Therefore, the January 2010 letter does not constitute a competent medical opinion which relates the Veteran's currently diagnosed atrial fibrillation to service or to a service-connected disability.

In contrast, the May 2011 VA arrhythmia examination report was provided following a complete physical and diagnostic examination, a comprehensive review of the claims file, consideration of the Veteran's statements and submitted evidence, and a review of medical literature.  That opinion stated that the Veteran's atrial fibrillation was not due to or aggravated by his diabetes mellitus.  That opinion was specifically based on medical literature which was cited in detail, the physician's training and experience, examination, and the Veteran's medical history.  Accordingly, the Board finds that the May 2011 VA medical opinion warrants higher probative and persuasive weight.  Prejean v. West, 13 Vet. App. 444 (2000).

The Veteran has also submitted internet articles regarding medical studies which discussed a relationship between atrial fibrillation and diabetes mellitus.  As those articles do not apply medical principles regarding causation or etiology to the facts of the Veteran's individual case, they do not provide competent evidence that the Veteran's currently diagnosed atrial fibrillation is related to service or a service-connected disability.  Sacks v. West, 11 Vet. App. 314 (1998); Libertine v. Brown, 9 Vet. App. 521 (1996).  In addition, while the articles could provide support for a claim under certain circumstances, to do so they must be combined with an opinion of a medical professional.  Sacks v. West, 11 Vet. App. 314 (1998).  In this case, there are no medical opinions of record which discuss the articles submitted by the Veteran.  Accordingly, the internet articles submitted by the Veteran do not provide competent evidence relating his currently diagnosed atrial fibrillation to service or to a service-connected disability.

Under certain circumstance, lay evidence can be competent and sufficient to establish the etiology or diagnosis of a condition.  Davidson v. Shinseki, 581 F.3d 1313 (2009).  However, such etiological evidence is only competent to the extent that it relies on observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran does not claim that he experienced atrial fibrillation continuously since separation from service, and his statements are not competent to demonstrate that any symptoms he experienced in-service are related to his currently diagnosed atrial fibrillation, or that his atrial fibrillation was caused or aggravated by his service-connected diabetes mellitus.  Medical diagnosis and causation involve questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.  As he is not a physician, the Veteran is not competent to make a determination that any symptoms he experienced in-service are related to his currently diagnosed atrial fibrillation, or that his atrial fibrillation was caused or aggravated by his service-connected diabetes mellitus.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Accordingly, the Board finds that the preponderance of the competent evidence of record is against a finding that the Veteran's currently diagnosed atrial fibrillation is related to service or to a service-connected disability.  Furthermore, the evidence does not show that any cardiovascular-renal disease manifested to a compensable degree within one year following separation from service.  Therefore, the Board finds that service connection for atrial fibrillation is not warranted.

The Board finds that the preponderance of the competent evidence weighs against the Veteran's claim for service connection for atrial fibrillation.  Therefore, the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hypertension is denied.

Service connection for atrial fibrillation is denied.



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


